Citation Nr: 0617643	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
facial lacerations of the lip and left eye, currently rated 
as noncompensable.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cold-injury 
disability of the hands, to include Raynaud's Disease and 
frostbite residuals.

4.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1970 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Columbia Regional 
Office (RO).  In October 2005, the veteran and his spouse 
testified at a Board hearing at the RO before the undersigned 
Veterans Law Judge.

The issue of entitlement to a higher initial disability 
rating for facial lacerations of the lip and left eye and the 
issues of entitlement to service connection for a low back 
disability and a right leg disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cold-injury disability of the hands, to include Raynaud's 
Disease and frostbite residuals, was not manifested during 
the veteran's active duty service or for many years after 
separation from service, nor is a cold-injury disability of 
the hands, to include Raynaud's Disease and frostbite 
residuals, otherwise related to such service.




CONCLUSION OF LAW

A cold-injury disability of the hands, to include Raynaud's 
Disease and frostbite residuals, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in May 
2002, January 2003 and July 2003 and issued the rating 
decision which was the initial denial of the veteran's claims 
in September 2003.  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2002, January 2003, and July 2003 letters, 
VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
has alleged no prejudice as a result of this error.  
Moreover, as the decision finds that the preponderance of the 
evidence is against the appellant's claim, any question as to 
the appropriate effective date or disability rating to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the veteran.  The record includes 
service medical records, VA medical records, and private 
medical records.  The Board notes that the veteran has not 
been examined in connection with his claim; however, for the 
following reasons, the Board finds that VA examinations are 
not warranted in the instant case.  

The record includes service medical records which 
affirmatively show that no cold-injury of the hands, 
including Raynaud's disease and frostbite, were noted by 
medical personnel during active duty service.  There is 
current medical evidence suggesting a history of Raynaud's 
disease; however, with no evidence of any in-service cold-
injury symptoms, complaints or diagnoses related to the 
veteran's hands, or post-service cold-injury problems with 
the hands until many years after discharge from active duty 
service, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran testified during his October 2005 Board hearing 
that his current cold-injury problems with his hands began 
during his active duty service, specifically when he was 
stationed in Alaska.  Private medical records show that the 
veteran consistently reports a history of Raynaud's disease; 
however, there is no evidence in the record that the veteran 
suffered frostbite of his hands at any time, and there is no 
evidence of any signs, symptoms or diagnoses of Raynaud's 
disease or frostbite in the veteran's service medical 
records. It was not until many years after service separation 
that symptoms of Raynaud's disease were initially reported. 
In short, although there is evidence which suggests that the 
veteran currently suffers from Raynaud's disease, there is no 
evidence of any complaints, symptoms or diagnoses of 
Raynaud's disease or frostbite during active duty service. 
Finally, thre is no medical evidence to suggest that current 
Raynaud's disease developed as a result of hand injuries 
sustained by the veteran in service. As such, entitlement to 
service connection for a cold-injury disability of the hands, 
to include Raynaud's disease and frostbite, is not warranted.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
However, in the present case an examination is not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions and 
testimony alone regarding the etiology of his present right 
and left hand disabilities are insufficient to support a 
grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's alleged current Raynaud's 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, any lay assertions in this regard have no 
probative value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
apparent subsequent development of Raynaud's disease.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a cold-injury 
disability of the hands, to include Raynaud's Disease and 
frostbite residuals, is not warranted.  To this extent, the 
appeal is denied.


REMAND

As to the issue of entitlement to a higher initial disability 
rating for facial lacerations of the lip and left eye, the 
Board notes that none of the current VA examinations of 
record directly address the issue of the current severity of 
the veteran's facial scars.  As such, the Board believes that 
a new VA examination is warranted to directly address the 
current extent and severity of the veteran's facial 
laceration scars.

With regard to the issue of entitlement to service connection 
for a low back disability, the Board notes that the July 2003 
VA examination report states that the veteran's current back 
disability is not related to his motor vehicle accident in 
March 1979 nor is it related to his current leg length 
discrepancy.  However, the veteran's service medical records 
show that the veteran had low back strain diagnosed in 
service on several occasions prior to the March 1979 motor 
vehicle accident and that the veteran complained of frequent 
back pain on at least one of his annual physical examination 
reports.  Therefore, the Board does not find that the current 
VA medical examination report adequately addresses the 
etiology of the veteran's current back disability as it does 
not address the likelihood of an etiological relationship 
between the veteran's current low back disability and the 
incidences of low back strain noted during active duty 
service.

As to the veteran's claim of entitlement to service 
connection for a right leg disability, the Board notes that 
the July 2003 VA examination report appears to state that the 
veteran has scars on his right knee which are related to the 
motor vehicle accident which occurred during active duty 
service.  Additionally, the Board notes that the veteran's 
service medical records show that the veteran sustained right 
leg abrasions in March 1974 in a motorcycle accident.  In 
light of this evidence, the Board finds that a new VA 
examination report is necessary to determine the nature of 
the veteran's current right leg disability, to include any 
scarring, and to determine the etiology of any right leg 
disability found on examination.

There is an additional reason that warrants further 
development of the veteran's claims for service connection.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date or a disability rating for the disabilities on appeal.  
As these questions are involved in the present appeal, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that an 
effective date and a disability rating for the award of 
benefits will be assigned if service connection is granted 
for any of the disabilities at issue, and also includes an 
explanation as to the type of evidence needed to establish 
effective dates and disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo a 
VA examination(s).  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination, with particular 
emphasis paid to the service medical 
records showing back strain and right leg 
abrasions.  The examiner should determine 
if the veteran has a current lumbosacral 
disability and/or a current right 
leg/knee disability and, if so, for each 
such disability found on examination, 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any current low back or 
right leg/knee disability began during 
service or is causally linked to any 
incident of active duty, to include 
trauma.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  Arrange for the veteran to undergo a 
VA examination.  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should determine the current extent and 
severity of the veteran's service-
connected facial lacerations of the lip 
and left eye.  The examiner should 
describe all current manifestations of 
the service-connected disability in terms 
consistent with the rating criteria.  If 
there are no current manifestations of 
the veteran's service-connected 
disability, the examiner should so state.

4.  The RO should then review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issues of service 
connection for low back and right leg 
disabilities and the issue of 
entitlement to a higher initial 
disability rating for service-connected 
facial lacerations of the lip and left 
eye with consideration of all of the 
applicable law and regulations and any 
additional evidence received after the 
issuance of the last Supplemental 
Statement of the Case (SSOC). 

6.  If the benefits requested on appeal 
are not granted, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2005 
SSOC.  A reasonable period of time for a 
response should be afforded.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


